DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species A: Figs. 6-10 [a pair of bluntwheels with the axis of rotation pointing out of the plane of the page and rotating in counter-rotating fashion about a common axis oriented 90 degrees to a long axis of the instrument]

Species B: Figs. 11-19 [a flexible, deformable, elastic bluntwheel oriented perpendicular to the long axis of the instrument, shares an axis of  rotation with the drive shaft and rotates transversely about the long axis; wherein the bluntwheel has a unstressed, unfolded configuration and a folded configuration that counter-rotates about the drive shaft]

Species C: Figs. 20-25 [a flexible, deformable, elastic, hollow, rotatable bluntcone that deforms into a twin set of counter-rotating dissecting edge via. folding/flattening of the bluntcone; wherein the bluntcone shares an axis of rotation with the drive shaft and counter-rotates about the drive shaft]

Species D: Figs. 26-29 [a pair of bent bluntwheels having a non-parallel axis of rotation with one another]

The species are independent or distinct because the claims to the different species recite the mutually exclusive structural characteristics of such species as clearly shown in the drawings listed above and described in the written description for each figure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
For example, Species A would be classified in A61B17/32002.cpc. AND (cut$5, morcellat$4, dissect$4) AND (wheel, disc$1, disk$1)) (equates to 1,555 search hits) whereas Species B would be classified in A61B17/32002.cpc. AND (cut$5, morcellat$4, dissect$4) AND (wheel, disc$1, disk$1) and (fold$3, compress$3) (equates to 1,039 search hits) and Species C would be A61B17/32002.cpc. AND (cut$5, morcellat$4, dissect$4) AND (cone, pyramidal, conoid$2) (equates to 365 search hits).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771